DETAILED ACTION
This Office Action is with regard to the most recent papers filed 5/19/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are directed towards newly amended subject matter, are thus moot based on the new grounds of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-12, 14-16, 20-22, 24-26, and 38-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2018 0097279, in accordance with the translation provided by Applicant on 4/16/2020 (Huins) in view of US 2018/0184269 (Christoval), US 2019/0303990 (Quinn), and US 10,042,086 (Smalley).
With regard to claim 1, Huins discloses a fully integrated, mesh network enabled drone communication system (The “fully integrated, mesh network enabled” appears in the preamble, where lacking positive recitations of how the drones are “mesh network enabled,” it would appear that the drones would only need to be able to connect to a mesh network, where any wireless device would be able to connect to a mesh network.  If Applicant intends for the drones to actually provide the mesh network, the instant claim should positively recite how the drones provides such a mesh network.), comprising:
at least one drone, each having a plurality of sensors, wherein3 each of the plurality of sensors collects a stream of data (Huins: Paragraph [0001]);
a ground control system in communication with the at least one drone and the plurality of sensors (Huins: Paragraphs [0046] to [0047].  The sensing data of the plurality of sensors can apparently be sent to the RTSP server 200 to be retransmitted to the terrestrial control terminal (Paragraph [0046] appears to have a typo that provides that the stream is transmitted from the RTSP server to the RTSP server to be retransmitted, where paragraph [0047] provides “On the other hand, the sensing data…can be directly transmitted to the terrestrial control terminal 300 without going through the RTSP server,” which clarifies that paragraph [0046] has the data going from the sensors to the RTSP server, then to the control terminal.).  Thus, the ground control terminal is in communication with the drone and the sensors.);
at least one communication device (Huins: Paragraph [0041]); and
a communication server in communication with the at least one drone, the ground control system, and the at least one communications device, wherein each stream of data from the plurality of sensors is transmitted to the communications server, and wherein the communications server retransmits the stream to the ground control system and the at least one communications device (Huins: Paragraphs [0046] to [0047]) in real time (Huins: Paragraph [0030]); 
wherein the types of images forming the map include: at least one field map showing at least one of: a position of the at least one drone or a GPS location of other communications devices (Huins: Paragraph [0088]).
Huins fails to disclose, but Christoval teaches the at least one communications device collecting a quantity of data, wherein the quantity of data collected from the least one communications device is transmitted to the communications server, and wherein the communications server transmits the quantity of collected data to at least one of the at least one drone the ground control system, or another communications device, and wherein transmission of the stream and the quantity of collected data occurs simultaneously (Christoval: Figure 1 and Paragraphs [0033] and [0042].  Communication links are presented between a vehicle (communication terminal), server (communications server), and drone, where each of the three devices employ a direct bi-directional (simultaneous communication in both directions) connection with each other, the different nodes can act as relays to route data to an intended destination, where when combined with the network of refa, the communication device would be able to relay data through the existing pathways provided, even if the collected data has no relationship to the data of the drones.).  Accordingly, it would have been obvious to one of ordinary skill in the art to allow the system of refa to be used to relay signals between devices, such as in Christoval, to enable the effective coverage of the wireless network(s) to be extended, such that dead spots would be reduced and the range of the signals would be extended, thus providing better coverage for any node that is connected to the system. 
Huins fails to teach, but Quinn teaches:
that the at least one drone is at least two drones (Quinn: Abstract.  In Quinn, a plurality of drones are used to provide data to combine into a map.  It is noted that Huins consistently uses the plural term “drones,” which appears to (though not explicitly) provide that more than one drone may be provided for in Huins.); 
wherein for each drone, each stream of data comprises at least one type of image captured from a position of one of two drones, respectively, whereby the types of images from each stream of data are combined to generate a multi-sectional map displayable on a display of at least one of the ground control system or the at least one communications device, wherein the types of images forming the multi-sectional map include (Quinn: Abstract.  The images, and the types of images thereof, are combined to form a map.):  
at least one visible video showing a visible video feed from the drone (Quinn: Abstract and Figure 7). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize multiple drones to provide data to combine into a single map to provide for faster generation of such maps (as multiple drones would be operating to collect the data instead of just one), where while Quinn is concerned with independently owned drones, it is clear that a similar technique for combining such data into a single map would be applicable to multiple drones regardless of the operator (such as when the same entity operates all of the drones.).
Huins fails to teach, but Smalley teaches:
at least one thermal video showing a thermal video feed from the drone (Smalley: Column 5, lines 35-36.  Visual and/or IR images can be provided from different sources, including drones.); 
wherein the multi-sectional map further includes at least one annotation visually overlaid on at least one of the types of  images, the at least one annotation being different from the displayed position of the drone or the GPS location of the other communications devices (Smalley: Figures 1-4.  Maps can be generated from a variety of sources, including drones, where the maps include other annotation information.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the maps including information on different communication units (e.g. data collectors), include information from a thermal video, and to annotate information to provide the additional information to personnel in an efficient manner, such as emergency situations (Smalley: Column 1, lines 24-35), where the map information can be readily shared with other individuals in the emergency situation (Smalley: Column 10, lines 15-34), thus providing for more efficient communication between individuals on the field (which, when combined with the teachings of Christoval, would utilize the mesh network of Christoval to ensure that line-of-sight is not an issue for communications).


With regard to claim 2, Huins in view of Smalley teaches that each stream of data from the plurality of sensors is combined into a single video stream, wherein the single video stream is transmitted to the communication server, wherein the single video stream is transmitted to the communications server to minimize transmission bandwidth, wherein pre-authorized communications devices receive and display the single video stream (Huins: Paragraphs [0010] and [0014] and Smalley: Column 5, lines 35-36.  Lacking detail of how such aggregation occurs, the sending of all the data wirelessly serves to aggregate such information into the single wireless stream, and is considered to be such aggregating.  It is noted that the instant specification does not appear to provide for the actual combining of two video streams into a single stream other than to have the multiple video streams being sent using the same data stream (e.g. Page 17 of the instant specification provides for the sending of the video using different resolutions using similar codecs, but not actually combining the videos into a single video, where searching the specification for “video stream” does not yield any results beyond this paragraph.), where the instant combining is interpreted as providing the video streams via the same data stream (wireless connection).).

With regard to claim 3, Huins teaches that each stream of data is transmitted to at least two communications devices located remote from one another via nodes in the mesh network, wherein nodes are capable of receiving each stream of data and transmitting the stream of data to: another node, another sensor, or a drone, wherein at least one geographic obstacle blocks a line of site transmission between the at least two communication devices within the mesh network, wherein each stream of data is relayed through at least one of the drones or another communication device (Huins: Page 11, Figure 1 and Christoval: Figure 1 and Paragraphs [0005], [0033], and [0042].  Mesh networks, such as in Christoval, are provided to prevent problems due to line-of-sight issues.  It is noted that the instant claim does not require that the drones relay information to each other, but instead that the some nodes are capable of receiving and transmitting to items in the alternative (e.g. another node), where stream of data can be relayed through another communication device, meaning that through the use of alternative language, no drones are required in any recitation set forth in this claim, where generic nodes and communication devices can be used for all of the alternative listings in this claim.).

With regard to claim 8, Huins fails to teach expressly, but Official Notice is taken that the at least one communications device has at least one GPS chip therein, the GPS chip providing a location of the at least one communications device, wherein the location of the at least one communications device from the GPS chip is overlaid on a visual image captured from a position of the at least one drone (more specifically, the presence of GPS chips in mobile devices was notoriously well-known in the art, and the ability to provide location information on a visual image, where in claim 6, a visual image from the position of the drone can be a map, was well-known in the art.).  Accordingly, it would have been well-known in the art at the time of filing to provide a GPS unit and a location overlay to allow a user to know the relative positions between the user and the drone, thus providing a better context for information received from the drone.

With regard to claims 9, 12, 14-16, and 20, the instant claims are similar to claims 1-3 and 8, and are rejected for similar reasons.

With regard to claim 11, Huins fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to have the stream of data further comprise sensed data and associated metadata, wherein the sensed data and the associated metadata are encoded together in the stream of data (more specifically, the inclusion of metadata with captured data was well-known in the art.  For example, providing a timestamp and/or position information with captured images was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide metadata with the sensed data to ensure that the sensed data includes any useful context information, such as time or position of the captured data, thus ensuring that the user has accurate information on the nature of the sensed data.

With regard to claim 21, refa in view of Smalley teaches wherein the annotation visually overlaid on the at least one visual type of image further comprises at least one of: a label, a drawing, or an enhancement of a specific area or item within the at least one visual type of image, wherein the annotation is shared between drones or the at least one communications device via the mesh network, whereby the annotation is relayed through at least one of the drones or the at least one communications device (Smalley: Figure 1 and Column 10, lines 15-34.  The maps are enhanced with information and can be shared from the CCC to other nodes.).

With regard to claim 22, refa in view of Smalley teaches the annotation visually overlaid on the at least one visual image further comprises a directional indicator, wherein the directional indicator comprises at least one of: text instruction, directional indicators, waypoints, or target markers (Smalley: Figure 2).

With regard to claims 24-26, the instant claims are similar to claims 21-22 and 3, and are rejected for similar reasons. 

With regard to claim 28, refa in view of Quinn and Smalley teaches wherein the at least one field map within the multi-sectional map displays a coverage area of at least one sensor providing the at least one visible video feed or the at least one thermal video feed, such that the coverage area of the at least one visible video feed or the at least one thermal video feed is viewable on the at least one field map (Quinn: Figure 7 and Smalley: Figures 1-4.  As addressed in the rejection of claim 1, the portions of maps from the different drones would be combined to form a larger map, with the drones dividing the map into sections with each drone covering a different section of map, where the field map would include the coverage area of each sensor.).

With regard to claims 29-30, the instant claims are similar to claim 28, and are thus rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444